Loring, J.
The plaintiff in the first action, a boy about six or seven years of age, while “ sitting about the middle of a dirt sidewalk, in front of his home,” was hit by the end of a derrick lashed on a caravan driven by a servant of the defendant by the name of Irving. In consequence of his injury one of his legs had to be amputated.
The street in question was thirty-two feet in width between the curbs, and the sidewalk was eight feet four inches wide. The derrick was sixty-five feet, and the caravan on which it was lashed was sixteen feet long. There were two electric car tracks in the street.
Just before the accident the caravan was being driven along on the right hand side of the street, the nigh wheels “being in the right hand rail of the street car tracks.” An electric car *246came up from behind and rang its gong. Thereupon Irving, not having room to turn to the right without driving his horses on to the sidewalk, pulled over to the left, and as he did so “ the wheels sort of slid on the car tracks and the rear part of the wagon swung around toward the sidewalk [on the right hand side of the street] where the boy was, causing the extreme end of the derrick, to which was attached an iron hook, to swing over on to the sidewalk and strike the boy in the leg, pinning his leg to the ground.”
It appeared that the defendant’s teams were being employed in moving the plant of the A. 0. Whitney Company from their Dorchester yard to their Somerville yard, and that one Hearst, “ a foreihan for the A. C. Whitney Company,” was on the team at the time of the accident. He was “sitting on the derrick with another employee of the A. C. Whitney Company some feet behind the driver Irving; ... he was facing toward the right hand side of the street in the direction in which they were going, with the driver to his left, and . . . the other man on the load with him, a man named Foley, was also facing toward the right hand side of the street.”
The defendant’s first contention is that the injury was due to the negligence of Hearst. But Hearst testified “ that he gave no directions to the driver Irving as to how or where to drive the horses except that they should be driven from the Dorchester yard to the Somerville yard; that he exercised no control or direction in any way over the drivers of the caravans.” This warranted the jury in finding that the defendant was in sole control of the caravan.
The defendant’s second contention is that the real cause of the accident was, and it introduced evidence to show, that Hearst selected a sixteen foot caravan in place of a twenty-four foot caravan. It is enough to dispose of this contention that the jury were not bound to believe that testimony, even if it had not been contradicted, Lindenbaum v. New York, New Haven, & Hartford Railroad, 197 Mass. 314, and that Hearst’s testimony that “ he told him to send two two-horse caravans; he did not tell him •what drivers .to send and he did not go out into the yard or pick out the horses or harnesses,” could be taken by the jury to be a contradiction.
*247This also disposes of the defendant’s last contention that in any event the negligence which caused the accident was the joint negligence of the two because Hearst did pick out the sixteen-foot caravan.
We do not intimate that any of the defendant’s contentions would have been good if the objections we have stated had not existed.

Exceptions overruled.